
	
		III
		110th CONGRESS
		2d Session
		S. RES. 521
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the taking of a photograph in
		  the Chamber of the United States Senate.
	
	
		That paragraph 1 of rule IV of the
			 Rules for the Regulation of the Senate Wing of the United States Capitol
			 (prohibiting the taking of pictures in the Senate Chamber) be temporarily
			 suspended for the sole and specific purpose of permitting the Senate
			 Photographic Studio to photograph the United States Senate in actual session on
			 Tuesday, June 3, 2008, at the hour of 2:15 p.m.
		2.The
			 Sergeant at Arms of the Senate is authorized and directed to make the necessary
			 arrangements therefore, which arrangements shall provide for a minimum of
			 disruption to Senate proceedings.
		
